896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re TARA OF NORTH HILLS, a North Carolina GeneralPartnership, Debtor.PIONEER SAVINGS BANK, INCORPORATED, Plaintiff-Appellee,andDavid W. Boone, trustee in bankruptcy for Tara of NorthHills, Plaintiff,v.Barney K. HUANG;  Lindy W. Huang, Defendants-Appellants,andGarland Avent;  Ann R. Avent, Defendants.
No. 89-1543.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1989.Decided:  Feb. 7, 1990.

Trawick H. Stubbs, Jr., Jeffrey A. DeMatthew, Stubbs, Perdue, Chesnutt, Wheeler & Clemmons, P.A., for appellants.
John M. Shaw, David M. Warren, Laura Broughton Russell, Poyner & Spruill, P.A., for appellees.
Before SPROUSE and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The appeal in this bankruptcy case concerns allegations by Barney and Lindy Huang that Pioneer Savings Bank breached its duty to act in good faith and deal with them fairly in respect to a mortgage debt.  The Huangs urge that the district court erred in affirming the bankruptcy court's entry of summary judgment for Pioneer.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boone v. Huang (In re Tara of North Hills ), 89-509-Civ-5-BR (E.D.N.C. Aug. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.


3
AFFIRMED.